IN THE SUPREME COURT OF THE STATE OF NEVADA


                      IN THE MATTER OF THE                                      No. 84938
                      RESIGNATION OF ROBERT SCOTT
                      BAKER, BAR NO. 1649.




                                ORDER GRANTING PETITION FOR RESIGNATION
                                  This is a joint petition by the State Bar of Nevada and attorney
                      Robert Scott Baker for his resignation from the Nevada bar.
                                  SCR 98(5) provides that Nevada attorneys who are not actively
                      practicing law in this state rnay resign from the state bar if certain
                      conditions are met. The petition includes statements from state bar staff
                      confirming that no disciplinary, fee dispute arbitration, or client security
                      fund matters are pending against Baker; and that he is current on all
                      membership fee payments and other financial commitments relating to his
                      practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                  Bar counsel has recommended that the resignation be
                      approved, and the Board of Governors has approved the application for
                      resignation. See SCR 98(5)(a)(2). Baker acknowledges that his resignation
                      is irrevocable and that the state bar retains continuing jurisdiction with
                      respect to matters involving a past member's conduct prior to resignation.
                      See SCR 98(5)(c)-(d).     Finally, Baker has submitted an affidavit of
                      compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
        OF
     NEVADA

                                                                                   23- 17,03i0
(0) I947A    .46PID
                            The   petition   satisfies the     requirements of SCR 98(5).
                Accordingly, we approve attorney Robert Scott Baker's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.




                cc:   Bar Counsel, State Bar of Nevada
                      Robert Scott Baker
                      Executive Director
                      Admissions Office, United States Supreme Court




SUPREME COURT
       OF
     NEVADA
                                                     2
(0) 1947A